RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination remarks filed on 4/2/2021 have been received. Applicant's claim amendments filed on 2/22/2021 have been entered. In the response filed on 2/22/2021, claim 1 was amended. 
Claims 1, 4, 6-8, 12, and 13 are pending. Claims 2, 3, 5, 9-11, and 14-39 are canceled. Claims 1, 4, 6-8, 12, and 13 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Domestic Benefit
The present application is a national stage entry of PCT/US16/20969 (filed on 03/04/2016), which claimed domestic benefit to provisional application number 62/129078 (filed on 03/06/2015). 

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. 62/129078, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The effective filing date of the presently pending claims is 3/4/2016.
Claim 1 recites a feed composition comprising: a spent bleaching earth component, wherein the spent bleaching earth component comprises 8% by weight of calcium carbonate; and 92% by weight of spent bleaching earth, wherein the spent bleaching earth comprises bentonite and 30% by weight edible oil; wherein the spent bleaching earth has been treated with the calcium carbonate prior to adding to the animal feedstuff to form the spent bleaching earth component.
Application No. 62/129078 discloses the following: 
spent bleaching earth from edible oil processing is composed of 30 to 50 percent entrained edible oil and 50 to 70 percent of clay (p. 1, ln. 6-7); 
mixing feed-grade lime with the spent bleaching earth (p. 1, ln. 21); and
the amount of lime added to the bleaching earth will not be less than 8 percent by weight (p. 1, last para). 

‘078 does not disclose the following: 
spent bleaching earth component comprises calcium carbonate;  
spent bleaching earth component comprises 8% calcium carbonate;
the spent bleaching earth comprises bentonite; and 
the animal feedstuff comprises 43.75% by weight alfalfa, 43.75% by weight corn, and 12.5% by weight oats. 

Application No. 62/129078 does not provide support for present claim 1, the present claims are not entitled to receive the benefit of the filing date of Application No. 62/129078. Claims 4, 6-8, 12, and 13 depend from claim 1.
Regarding claims 4 and 6: Application No. 62/129078 does not disclose the spent beaching earth composition. 
Regarding claim 7: Application No. 62/129078 discloses “spent bleaching earth from edible oil processing” (p. 1, 1st para). Application No. 62/129078 does not disclose the spent beaching earth from production of edible vegetable oil. 
Regarding claim 8: Application No. 62/129078 discloses mixing feed-grade lime with the spent bleaching earth discharged from the process filters, spontaneous combustion can be eliminated (p. 1, ln. 21-22). ‘078 does not disclose mixing calcium carbonate with spent bleaching earth eliminates spontaneous combustion. ‘078 does not disclose the feed composition (i.e. animal feedstuff, SBE, and calcium carbonate) is not spontaneously combustible at atmospheric temperatures. 
Regarding claims 12-13: Application No. 62/129078 does not disclose the recited animal feedstuff ingredients.

The effective filing date of the presently pending claims is 3/4/2016. As discussed above, Application No. 62/129078 does not provide support for present claim 1. Furthermore, Application No. 62/129078 does not provide support for dependent claims 4, 6-8, 12, and 13. As such, the present claims are not entitled to receive the benefit of the filing date of Application No. 62/129078. Therefore, the effective filing date of present claims 1, 4, 6-8, 12, and 13 is the filing date of the International Application, PCT Application No. PCT/US16/20969, which was 03/04/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6-8, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swain, US 2007/0286913 A1; in view of Funabashi et al., JP 2008 237153 A; and Smallwood, WO 2013/052357 A2.
Regarding claim 1: Swain discloses a feed composition comprising animal feedstuff comprising 0 to about 95% grain by-products that may be selected from a group that includes oats and corn (maize, para 0034) and from 0 to about 95% alfalfa (Lucerne, para 0034). Swain discloses the feed composition may include minerals (para 0034). Swain discloses exemplary feed compositions comprising the mineral calcium carbonate (para 0067). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Swain discloses the feed composition may be used to treat gastrointestinal problems in animals (para 0003). Swain discloses the feed composition may increase the rate of growth during a growth period in an animal (para 0018). Swain discloses the feed composition may be feed for cattle, swine, cats, dogs, chickens, and other birds (para 0048). 
Swain does not disclose the feed comprises spent bleaching earth. 
Funabashi discloses animal feedstuff comprising spent bleaching earth (waste clay, para 0001). Funabashi discloses the clay has a growth promoting effect (para 0019). Funabashi discloses the clay may be used in feed for livestock, fowl, birds, hens, cows, pigs, cats, and dogs (para 0017). Funabashi discloses the spent bleaching earth (waste clay) is obtained from processing of edible oil (para 0015-0016). Funabashi discloses the spent bleaching earth may be mixed with conventional feed ingredients including carbohydrates, oils and minerals (para 0022). Funabashi discloses 0.5-10% 
It would have been obvious to one of ordinary skill in the art at the time of invention to include spent bleaching earth, as taught in Funabashi, in the feed, taught in Swain, to obtain an animal feed comprising spent bleaching earth. One of ordinary skill in the art would have been motivated to include the spent bleaching earth because it has a growth promoting effect (para 0019), reduces fecal odor (para 0018), reduces dung volume (para 0020), and reduces treatment and disposal cost of the spent bleaching earth (waste clay, para 0025).
In the interest of clarity of the record, the recited “spent bleaching earth component” is represented by the prior art’s spent bleaching earth and calcium carbonate. Once the ingredients are made into the claimed “feed composition”, they become part of the feed. In other words, labeling the animal feed ingredients in separate groupings (e.g., spent bleaching earth component vs spent bleaching earth and calcium carbonate) does not patentably distinguish the claimed animal feed composition comprising animal feedstuff and a spent bleaching earth component, which comprises calcium carbonate; from a prior art composition suggesting animal feed composition comprising animal feedstuff, spent bleaching earth, and calcium carbonate.
With respect to the amounts of calcium carbonate and spent bleaching earth: 
Claim Interpretation: A feed composition having 20% of a spent bleaching earth component wherein that spent bleaching earth component is 8% calcium carbonate and 92% spent bleaching earth is a feed composition comprising 1.6% calcium carbonate and 18.4% SBE. 
Calculations: 
20% spent bleaching earth component * 8% calcium carbonate = 1.6% calcium carbonate in the feed composition
20% spent bleaching earth component * 92% spent bleaching earth = 18.4% total spent bleaching earth in the feed composition


Additionally with respect to the concentrations of corn, oats, calcium carbonate, and spent bleaching earth: 
Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II. 
In the present case, Swain discloses a feed composition may include 0 to about 95% grain by-products that may be selected from a group that includes oats and corn (maize, para 0034) and from 0 to about 95% alfalfa (Lucerne, para 0034). Swain discloses the feed composition may include minerals (para 0034), which include the mineral calcium carbonate (para 0067). Funabashi discloses 0.5-10% and 0.5-20% spent bleaching earth (waste clay) in the feed (para 0021). As such, the amounts of oats, corn, alfalfa, and calcium carbonate, and spent bleaching earth represent the carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Additionally, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of 
With respect to the SBE comprising bentonite: Funabashi discloses the “clay said here means the clay which makes montmorillonite a subject. Although not limited in particular” (para 0014). Funabashi discloses waste clay used by the present invention is clay after using it by the purification process of fats and oils (para 0015). 
Swain in view of Funabashi does not disclose the clay comprises bentonite.
Smallwood discloses a feed composition (salt and mineral lick blocks and pellets for livestock, abstract) comprising an animal feedstuff (p. 10, ln. 9-11) and spent bleaching earth (p. 1, ln. 12-15). Smallwood discloses spent bleaching earth is a by-product of the edible oil processing industry (p. 1-2). Smallwood discloses spent bleaching earth comprising bentonite (p. 7, ln. 20-22). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute spent bleaching earth (waste clay), as taught in Funabashi, with spent bleaching earth comprising bentonite, as taught in Smallwood, to obtain an animal feedstuff comprising spent bleaching earth that comprises bentonite. In the present 
The phrase “wherein the spent bleaching earth has been treated with the calcium carbonate prior to adding to the animal feedstuff to form the spent bleaching earth component” is a process limitation in the product claim. The limitation interpreted as analogous to a process limitation in a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. MPEP 2113 III. In the present case, the claim is interpreted as a feed composition comprising 80% by weight of an animal feedstuff and 20% by weight of a spent bleaching earth component (see above discussions for prima facie case of obviousness). 

Regarding claims 4 and 6: Smallwood discloses spent bleaching earth comprising one of more of attapulgite, montmorillonite, Na-montmorillonite, Ca-montmorillonite, bentonite, Na-bentonite, Ca-bentonite, beidellite, nontronite, saponite, hectorite, and combinations thereof (p. 7, ln. 20-22).
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute spent bleaching earth (waste clay), as taught in Funabashi, with spent bleaching earth comprising one of more of attapulgite, montmorillonite, Na-montmorillonite, Ca-montmorillonite, bentonite, Na-bentonite, Ca-bentonite, beidellite, nontronite, saponite, hectorite, and combinations thereof, as taught in Smallwood, to obtain an animal feedstuff comprising spent bleaching earth that comprises one of more of attapulgite, montmorillonite, Na-montmorillonite, Ca-montmorillonite, bentonite, Na-bentonite, Ca-bentonite, beidellite, nontronite, saponite, hectorite, and combinations thereof. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining an animal feedstuff comprising one of more of attapulgite, montmorillonite, Na-montmorillonite, Ca-montmorillonite, bentonite, Na-bentonite, Ca-bentonite, beidellite, nontronite, saponite, hectorite, and combinations thereof. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to use spent bleaching earth that comprises one of more of attapulgite, montmorillonite, Na-montmorillonite, Ca-montmorillonite, bentonite, Na-bentonite, Ca-bentonite, beidellite, nontronite, saponite, hectorite, and combinations thereof because it 
Regarding claim 7: Funabashi discloses spent bleaching earth (waste clay (para 0015) from the production of vegetable oil (para 0016). Smallwood discloses spent bleaching earth is a by-product of the edible oil processing industry (p. 1-2).
Regarding claim 8: Based on the prior art one having ordinary skill in the art at the time of invention would expect the composition is not spontaneously combustible at atmospheric temperatures. Funabashi discloses the spent bleaching earth is feed for animals (para 0021 and 0025). The prior art has no warning about spontaneous combustion. As such, one having ordinary skill in the art at the time of invention would expect the composition does not spontaneously combust. In common sense terms, one would not provide animal food to animals where that food would burst into flames.
Regarding claim 12: Swain discloses mill run (para 0034), corn (para 0067), legumes (soy bean meal, para 0073). 
Regarding claim 13: Swain discloses minerals (folic acid, niacin, pyridoxine hydrochloride, iron oxide, sodium selenite, para 0067; calcium iodate, copper sulfate, ferrous sulfate, para 0073) and vitamins (Vitamin A acetate, Vitamin B12, para 0067; Vitamin B3 supplement, Vitamin E supplement, Vitamin K, Vitamin B12, para 0073). 

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Domestic Benefit
Calcium carbonate
Applicant argues the prior filed application supports the presently claimed spent bleaching earth component that component comprises 8% by weight of calcium carbonate (remarks, p. 4-5). Applicant asserts “lime” is another name for calcium carbonate (remarks, p. 5-7, top para). Examiner is not persuaded by this argument. As applicant recognizes, the word “lime” may mean a plurality of different compositions. See for example, Applicant’s present remarks (2/22/2021 remarks) quoting a reference that states Lime is commonly used to describe one of the following products: Calcium oxide/quicklime; Calcium hydroxide/hydrated lime; Ground calcium carbonate/limestone; Precipitated calcium carbonate/PCC; Other calcium products". As discussed in the first action on the merits mailed on 6/26/2018, “calcium carbonate is not lime. Lime (calcium oxide) is a compound obtained by calcining forms of calcium carbonate” (FAOM, p. 6). “The term ‘lime’ could be any of several evergreen trees or shrubs of the genus Citrus having edible green or greenish-yellow fruits; the fruit of the above evergreen trees or shrubs; calcium oxide (see e.g., US 4,996,065, col. 4, ln. 45, disclosing lime is calcium oxide); or a dry white powder consisting essentially of calcium hydroxide” (FAOM, p. 5-6). Since the word “lime” has a plurality of different meaning, the word does not support the claimed “calcium carbonate”. 
In summary, the word “lime” is ambiguous. Applicant cannot now chose a meaning of the word and assert the presently chosen meaning applied in the past when the prior application was filed. 
Applicant asserts the “Examiner has failed to establish a prima facie case for written description and enablement” (remarks, p. 7). Examiner is not persuaded by this argument. There are no written description and/or enablement rejections. 

Disclosure of genus as support for claimed species
Applicant argues the prior filed application supports the presently claimed spent bleaching earth that is bentonite (remarks, p. 6-7). Examiner is not persuaded by this argument. 
The standard for evaluating new matter in the claims is not whether the subject matter would be obvious to one skilled in the art from the specification as originally filed. A description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 USC 112. MPEP 2163 I A. One shows that one is "in possession" of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. Am. Airlines, Inc., 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). A description which renders obvious the invention for which an earlier filing date is sought is not sufficient. Id. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." MPEP 2163.02. 
The disclosure of a genus does not support a species within that genus. MPEP 2163.05 II. 
Applicant argues the prior filed application supports the presently claimed spent bleaching earth that comprises bentonite (remarks, p. 6). Examiner is not persuaded by this argument. In the present case, prior filed application ‘078 discloses a genus (“spent bleaching earth” that may comprise “clay”, ‘078, p. 1, ln. 6-10). However, prior filed application ‘078 does not disclose any particular clay. As such, prior filed application’s disclosure of the genus (spent bleaching earth clay) does not support the presently recited species of clay (i.e., bentonite, claim 1) or clays (attapulgite, montmorillonite, Na-montmorillonite, Ca-montmorillonite, beidellite, nontronite, saponite, hectorite, or combinations thereof, claims 4 and 6). 

35 USC 103
Applicant argues pretreating spent bleaching earth with calcium carbonate changes the properties of spent bleaching earth (remarks, p. 8). Examiner is not persuaded by this argument. First, the argument is not commensurate in scope with the claims. The claims do not recite any properties. Second, the property suggested in the present specification and claims (“not spontaneously combustible at atmospheric 
Finally, the order of performing method steps is prima facie obvious. For example, in a method of making a cake, adding flour, then water, then egg to a mixing bowl is obvious over a method of making a cake by adding flour, then egg, then water to a mixing bowl. In the present case, like making a cake, the order of mixing ingredients to arrive at the claimed feed composition does not render one feed composition patentably distinct over the other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619